MEMORANDUM **
Following certification of certain questions by this court, the California Supreme Court clarified the state law limitations period applicable to plaintiffs claims. Based on that decision, the judgment of the district court is vacated and the case is remanded for further proceedings consistent with the decision. See Pooshs v. Philip Morris USA, Inc., 51 Cal.4th 788, 123 Cal.Rptr.3d 578, 250 P.3d 181 (2011).
Also, the pending related mandamus petition is moot and will be dismissed.
Because of plaintiffs illness, the district court is urged to resolve the remaining issues in this case as soon as possible.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.